Mr. Justice Lawrence delivered the opinion of the Court: The question presented by this record was decided at the April term, 1867, in Mills v. Graves, 44 Ill. 50. "We there held that a conveyance by the plaintiff in an action of ejectment, pending the suit, would not defeat his right of recovery, which would enure to the benefit of his grantee. The circuit court should have rendered a judgment for the recovery of the possession, and that the plaintiff have his writ of habere facias possessionem. The judgment is reversed and the cause remanded. Judgment reversed.